Citation Nr: 1548670	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-31 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to an increased rating for cognitive disorder, status post concussion, with posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.
 
2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

3.  Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a November 2006 rating decision, the RO denied entitlement to an increased rating for PTSD, then rated 70 percent disabling.  That decision also granted entitlement to a 10 percent disability rating for cognitive disorder, status post-concussion, effective May 26, 2006.  In March 2007, the Veteran filed a notice of disagreement with the disability rating assigned to PTSD. 

In a May 2007 rating decision, the RO determined that a revision to the evaluation for PTSD was not warranted.  In July 2007, the Veteran filed what he called a notice of disagreement with the rating for PTSD, although he had already disagreed with the PTSD rating. 

In a February 2008 rating decision, the RO combined the rating for cognitive disorder, status post-concussion with the rating for PTSD, and assigned a single 70 percent rating, effective November 1, 2005. 

In February 2009, the Veteran filed another notice of disagreement expressing disagreement with the combined rating for cognitive disorder and PTSD, asserting that such disabilities should be separately rated at least 70 percent disabling each. 

In July 2010, the RO issued a decision granting a separate 10 percent rating for residuals of traumatic brain injury, effective October 23, 2008.  (As noted in the Board's February 2013 Remand, "[t]he rating decision establishing a separate rating for TBI was essentially a recognition that a separate rating was warranted for cognitive impairment," but "[i]t [was] not clear whether the Veteran intended his substantive appeal to be a notice of disagreement with the rating established in this decision. . . [and] [r]egulations require that the agency of original jurisdiction seek clarification in such cases. 38 C.F.R. 19.26(b)".)  The July 2010 rating decision also continued the 70 percent rating for cognitive disorder, status post-concussion with PTSD.  On the same day it issued a statement of the case with regard to the rating for cognitive disorder with PTSD.  As noted, in his substantive appeal, the Veteran argued that he should have been granted separate ratings for PTSD and the cognitive disorder.  The Veteran failed to respond to the November 2013 RO letter seeking clarification of his intent. 

This claim was previously before the Board on February 2013, at which time it was remanded for additional development.  This claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased evaluations for residuals of traumatic brain injury and peripheral neuropathy of the bilateral lower extremities; as well as service connection for a neck disorder, to include as secondary to the back, have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the relevant appeals period, the Veteran's PTSD has been manifested by symptoms of depression, anxiety, paranoia, sleep disturbance, panic attacks, nightmares, inability to be around people, audio hallucinations, delusions, grossly inappropriate behavior, suicidal ideation, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  The Veteran's symptoms during this period more nearly result in total occupational and social impairment.

2.  As the Veteran is already eligible for special monthly compensation based upon his 100 percent evaluation for PTSD and over 60 percent evaluation for separate disabilities, an award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 100 percent for PTSD throughout the period of appeal are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2015). 

2.  There is no question of law or fact remaining involving the claim of entitlement to a TDIU; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For the Veteran's claim, in a letter issued in April 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with adequate medical examinations. The examinations were adequate because each contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria were conducted.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran's service-connected PTSD is rated as 70 percent disabling.  38 C.F.R. § 4.130, DC 9411.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his PTSD is more severe than reflected by his current evaluation of 70 percent.  In this regard, the Veteran has alleged that he cannot keep stable employment or socialize with friends and family due to the nature of his symptoms.

A review of the Veteran's outpatient treatment records do not show any treatment for his PTSD prior to May 2006.  In this regard, the Veteran has provided that he does not trust doctors and, therefore, did not seek treatment for his psychiatric symptoms.

The Veteran was scheduled for a VA examination in May 2005.  However, at this examination, the examiner noted that the Veteran was highly agitated and violent, resulting in the need to call law enforcement to remove him from the appointment.  As such a VA examination was not completed on that date.

The Veteran was seen on May 2006 at the VA Medical Center following his ejection by law enforcement from his VA examination.  The Veteran reported that since he returned from Vietnam, he has had impulsivity, irritability, anxiety, sleep disturbances, nightmares, depressed mood, and social isolation.  He stated that he had suicidal ideation in the past, but denied that he ever had a suicidal plan.  The Veteran indicated that his last suicidal thoughts were when he was diagnosed with bladder cancer.  He also denied audio and visual hallucinations.  The Veteran was diagnosed with PTSD and provided with medication.

The Veteran was provided with an additional VA examination in September 2006.  During the VA examination, the Veteran reported that he only took the medication previously prescribed for him on May 4, 2006, for three to four days because he did not like the way it made him feel "groggy." He stated that he never liked to take medicine and wanted to stay alert.  He also did not return for the follow-up appointment because he does not like doctors.  The Veteran indicated that he does not like to be in closed spaces like doctors' offices and that he does not feel comfortable with doctors because of what he saw doctors do to soldiers in the military hospital.  He reported frequent thoughts and nightmares about Vietnam.  He  also reported symptoms of insomnia, stating that he feels that he must stay awake at night to keep guard and protect his family.  The Veteran indicated that he is hypervigilant about noises around his house.  He stated that he may crawl around
or jump off furniture thinking he is in a combat situation.  He informed the examiner that he has episodes lasting 20 to 30 minutes in which he feels that he is actually in Vietnam and hears a voice warning him to watch out or stay down.  The Veteran's wife confirmed this saying that on several occasions she has had to bring him back to the present.  The Veteran reported that he sleeps only 2 hours a night and when he does, he experiences nightmares about Vietnam.  The Veteran indicated that he has ruminations and intrusive thoughts during the day.  He stated that he has tremendous guilt.  He informed the examiner that the nightmares lead to significant personal distress and chronic fatigue.  The slightest noise continues to make him jump.  The Veteran reported that he likes going out in public to see people living life, but that he does not want to talk or interact with them.  The Veteran related that all of his time is spent alone or isolating himself in his home from his family.  He stated that he always stands up at home, even to do crossword puzzles or eat.  The Veteran has minimal social interactions outside of his family.  He is easily agitated and has mood lability with frequent angry outbursts.  He indicated that he feels detached from others.  The Veteran stated that he has a sense of expecting to die and has frequent thoughts of wishing that he was dead.  He informed the examiner that he has tried to commit suicide three to four times,
1994, 1995 and 2000.  He stated that he has intentionally run his car into another
vehicle.  The Veteran's wife confirmed that he has lost four cars and that he has had multiple injuries in these accidents.  The Veteran indicated that he is easily irritated and becomes rageful with people, including his wife, children, strangers and co-workers.  The Veteran was arrested in 2001 because he shot a gun at his wife.  The Veteran reported that he often screams and hits walls or other objects and cannot control himself.  He stated that he has no friends and is afraid that he will lose his wife because of his behavior.  He has been asked not to attend his sons' soccer games because of his past angry and aggressive behavior.  His post military stressors include employment, health, marital and financial problems.  The Veteran was diagnosed with bladder cancer and had surgery and chemotherapy this year.
The Veteran indicated that he cannot take orders from supervisors and is very impatient with the way civilians respond to orders.  The Veteran currently works a few hours a week doing insurance work for a law firm, which is much lower stress because he can control his situation.  The Veteran has a history of difficulty staying focused to tasks, angry outbursts, interpersonal conflicts, frequent reprimands, quitting jobs, and being fired.  The Veteran currently lives with his third wife and two sons.

On the mental status examination, the examiner reported that the Veteran was awake, alert and oriented in all spheres.  He was casually dressed and adequately groomed.  He was cooperative, but very tense and on edge.  The Veteran was fidgety, constantly rubbing his hands and fingers together.  The Veteran's gait was normal.  He made no eye contact with the examiner and looked down all throughout the interview.  The Veteran described his mood as rough. The examiner noted that the Veteran's affect was very restricted and anxious.  The Veteran started crying when the interview ended.  The examiner further indicated that the Veteran had
difficulty finding words, but his speech was very circumstantial and almost pressured at times, making it hard to interrupt.  Thought processes and content were goal directed and coherent.  The Veteran denied current suicidal or homicidal ideation or plan.  The examiner stated that the Veteran's thoughts were focused on guilt and hopelessness.  She reported there was no evidence of psychosis.  The Veteran denied visual hallucinations.  He reported hearing a voice in his head on various occasions when he has a flashback.  Abstraction was concrete and insight was fair.  The examiner diagnosed PTSD and assigned a global assessment of functioning (GAF) score of 45.  The examiner additionally reported that residual impairments secondary to TBI included cognitive impairment affecting the Veteran's memory, communication impairment related to speech and word finding difficulty, inability to process information quickly, impulsivity and difficulty controlling anger and impairment in interpersonal relationships.  These symptoms were found to be separate and distinct from the Veteran's PTSD and exclusively attributed to his TBI.

The Veteran was provided with an additional VA examination in September 2009.  At the examination the Veteran reported severe nightmares, flashbacks,
inability to deal with people, feelings of distress, apprehension of going anywhere, panic attacks, feelings of detachment, difficulty concentrating, sleep impairment, hypervigilance, exaggerated startle response, irritability, anger, and depression.  The Veteran reported persistently avoiding stimuli that are associated with the trauma of Vietnam.  He is currently married, but feels that his wife is drifting away from him and feels that his marriage may end.  The Veteran stated that he is constantly very restless and fidgety on a daily basis.  He reported feeling depressed all the time because he cannot work, cannot play or do anything in life.  He indicated low energy and low self-esteem.  The Veteran stated that he has difficulty concentrating and focusing and that he gets easily distracted and often becomes forgetful.  He reported a history of suicidal attempts, but denied any current suicidal ideation.  The Veteran denied seeking any psychiatric treatment and has never received
any psychotropic medication or counseling.  The Veteran is currently involved with an anger management program which is court ordered.  Occupationally, the Veteran reported having numerous jobs and that he quit his last job in 2000 because of his anger.  Socially, he reported having no friends.

On examination, he was noted to be casually dressed with good personal hygiene and poor eye contact.  Psychomotor activity was normal.  The Veteran was described as polite and cooperative.  Speech was normal with no speech defect.  Affect was blunt and at times the Veteran would become very animated.  The Veteran was tense and anxious throughout the interview.  He admitted to depression, but denied any suicidal or homicidal ideation.  Thinking process was logical, coherent and relevant with no flight of ideas, slow thinking, tangential thinking, loose associations, rambling or blocking.  Thought content showed evidence of distressing intrusive memories of the past, but there were no delusions or hallucinations.  The Veteran was alert, coherent and oriented to time, place and
person.  His fund of knowledge was adequate.  Recent and remote memories were sporadically defective.  There was evidence of poor concentration.  Judgment and insight were fairly intact.  A diagnosis of PTSD and cognitive disorder not otherwise specified was given.  A GAF score of 40 was assigned.  The examiner noted there are a lot of symptoms of PTSD and anxiety that adversely influence some of the same cognitive functions that are also affected by TBI.  The psychological testing showed evidence suggesting the presence of a mild to moderate cognitive disorder, not otherwise specified.  Symptoms associated with the cognitive disorder due to traumatic brain injury include memory impairment, impulsivity, difficulty controlling anger, impairment in interpersonal
relationships, communication impairment related to speech, word finding difficulty and inability to process information quickly.  These symptoms were exclusive to the TBI and not comorbid with the PTSD.

VA treatment records dated in August 2012, show that the Veteran had been assessed as having a moderate suicide risk.  The Veteran's recorded GAF scores during this time period were 50.

VA treatment records dated later in October 2012, show that the Veteran was assessed as having a severe suicide risk that would require weekly monitoring.

The Veteran was provided with an additional VA examination in October 2012.  At the VA examination, the examiner confirmed the diagnosis of chronic PTSD and assigned a GAF score of 55.  The examiner stated this condition causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran had separated from his third wife and no longer has contact with his two youngest children.  He currently lived alone and denied having any friends.  The Veteran tries to avoid interacting with people in order to reduce the possibility of confrontations or physical violence.  The examiner noted that the Veteran is currently experiencing severe impairment in social functioning due to PTSD symptoms, particularly anger problems.  The Veteran worked part-time for a company that used him on an as-needed basis and this job was ideal for him because he did not have to interact with others.  The examiner went on to say that the Veteran's PTSD has made it difficult to find a job due to the Veteran's inability to interact with others.  Despite being able to maintain his current job, the Veteran's PTSD results in moderate to severe occupational impairment because of the restricted range of jobs that he can maintain due to his inability to achieve upward mobility in his occupation.  However, the examiner feels that he is not
unemployable due to his PTSD symptoms as he is currently able to maintain gainful
employment in both the physical and sedentary labor force.  

The examiner stated that the Veteran's PTSD symptoms include: depressed mood, anxiety, suspiciousness, chronic sleep impairment, long and short term memory impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation and impaired impulse control.  The examiner also indicated that the Veteran has persistent delusions and hallucinations as well as grossly inappropriate behavior.

VA treatment records also reflect that the Veteran was receiving ongoing treatment, but had failed to report for an appointment in November 2012. 

The Veteran was provided with an additional VA examination in October 2014.  At the VA examination, the examiner confirmed the diagnosis of PTSD with an unspecified neurocognitive disorder and unspecified depressive disorder.  A GAF score of 55 was provided.  The examiner went on to say it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, as the symptoms intertwine and cannot be sorted without resort to speculation.  The Veteran's PTSD, neurocognitive, and depressive disorders combine to cause occupation and social impairment with reduced reliability and productivity.  The Veteran's symptoms include: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  During the interview, the Veteran was anxious, mildly irritable and mildly disheveled.  In regard to the Veteran's employability due to his disorder, the VA examiner opined that the Veteran's disability would severely impair his ability to relate to co-workers, receive supervision, adapt to changes at work, and adhere to a typical work schedule.

VA treatment records dated from March 2014 to June 2015 were also associated with the file after the issuance of the February 2015 supplemental statement of the case.  These records are significant for showing the Veteran was temporarily placed on the "high risk list for suicide."  Also, VA police had to intervene in another situation involving the Veteran.  

Analysis

PTSD

The Board finds that the record evidence supports the grant of a 100 percent schedular rating for PTSD. To warrant a 100 percent schedular evaluation, the evidence must show that the signs and symptoms of the Veteran's service-connected psychiatric disability cause total occupational and social impairment. 

As the United States Court of Appeals for the Federal Circuit  recently explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The evidence during this time period reflects the Veteran's overall symptoms, to include depression, anxiety, paranoia, sleep disturbance, panic attacks, nightmares, inability to be around people, audio hallucinations, delusions, grossly inappropriate behavior, suicidal ideation, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  The Veteran has continually displayed an inability to maintain gainful employment, as he has continued to be unemployed, only working temporary odd jobs for friends and family for short durations, and an inability to establish and maintain effective relationships, as he divorced his third wife, is estranged from his 2 youngest children, currently lives alone, and otherwise does not go out for fear of conflict or altercation with other people due to his disability.  Even if the Veteran had a desire to work at any point during this time period, it is clear from the symptoms and their severity that he would not be suited for most forms of employment due particularly to his inability to work with others, follow instructions, obey authority, as well as disturbed memory and concentration that would prevent him from conducting most tasks or follow instructions, and severe bouts of depression which make it so that he cannot even complete the most basic self-care tasks on his own.

The Veteran's GAF scores also should be considered.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2014). 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here the Veteran's GAF scores ranged from 40 to 55 during the appeals period.  The scores, which have trended toward the middle to lower end of the scale, indicate predominately serious symptoms, to include some impairment in reality testing or communication or major impairment in most areas.  During this time period, the Veteran's medical records indicate that his condition was in a continuing decline and has remained so until present.  The effects of these symptoms have also shown effects on the Veteran's occupational and social life, as he has been unable to maintain stable employment, despite attempts to work marginal jobs, and the loss of his only significant social companions, his wife and children.  Although the Veteran's 2014 VA examination appeared to show that Veteran's condition had improved, this appears to be an isolated incidence, as displayed by the Veteran's consistent cycle throughout his decades long medical history of having short periods of time where his symptoms lessen, but then get worse again.  For instance, in this regard, the Veteran had stated to treatment providers that his symptoms were manageable for certain periods of time after coming home from Vietnam, but were extremely exacerbated by the news coverage and start of the war in Iraq.  Overall, it appears that the Veteran's GAF reflects a condition that is predominately of a more serious nature.

Additionally, the Veteran's symptoms are more consistent with the types of symptoms seen in the schedular criteria for a 100 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Such symptoms included persistent delusions or audio hallucinations, grossly inappropriate behavior, and persistent danger of hurting self or others, as can be seen in the examples of trying to shoot his wife and getting into physical altercations with others resulting in court appearances and court ordered anger management.  While the schedule does not mandate that a disability be compensated at the level for which such symptoms appear, it does give a greater indication of an appropriate evaluation, when taking the context of the Veteran's symptomology into account with the actual effects on his social and occupational functioning.  See Mauerhan, 16 Vet. App. at 441-443.  Here, the Veteran's other symptoms (depression, suicidal ideation, anxiety, difficulty concentrating, difficulty in establishing and maintaining effective work and social relationships, and disturbed memory), that would be found within the contextual criteria of lesser evaluations, are shown to have a more severe effect on his social and occupational functioning than contemplated by those evaluations.  As such, the Veteran's overall disability picture more closely reflects that of total occupational and social impairment, as opposed to any lesser evaluation.

Again, although the 2014 VA examiner appeared to indicate that the Veteran's PTSD caused less impairment than is noted in his outpatient treatment records and prior VA examinations, the Board notes that the overall symptom picture shown in that examination appears to reflect the same kinds of symptoms and severity that were noted in the previous records.  However, the Veteran's other treatment providers, perhaps on account of a more intimate knowledge of his condition due to the fact that he was solely seen on those occasions for treatment purposes, as opposed to compensation purposes, interpreted those same symptoms as causing a greater degree of impairment in the Veteran's occupational and social functioning.  At the very least the 2014 VA examiner's opinion is in equipoise with the findings of the Veteran's outpatient psychiatric providers and previous VA examiners and, therefore, the benefit of the doubt is afforded to the Veteran that his symptoms do in fact provide much more severe impairment than suggested by the 2014 VA examiner.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

As the Veteran's psychiatric symptoms during the time period in question prevent him from sustaining gainful employment, socializing, or even properly caring for himself in isolation, the Board finds it reasonable to conclude that an evaluation of total occupational and social is appropriate.  Accordingly, during the entire appeal period, the record evidence more nearly approximates an initial 100 percent schedular rating for the Veteran's service-connected PTSD.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel  (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s)  by having an "additional" disability of 60 percent or more ("housebound" rate)); see 
38 U.S.C.A. § 1114(s)  (West 2014).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

In this case, the Veteran has been awarded a 100 percent schedular evaluation for PTSD for the entire increased rating period on appeal.  Further, the Veteran also is service connected for residuals of a compression fracture L2 with spondylosis L4 and degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; scar on the chin and adherent tracheostomy, evaluated as 10 percent disabling; and TBI evaluated as 10 percent disabling.  These evaluations combine to more than 60 percent during the rating period on appeal.  38 C.F.R. § 4.25.  Thus, the Veteran is eligible for consideration of special monthly compensation.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal is already eligible for special monthly compensation based on the 100 percent evaluation for PTSD and separate evaluations of more than 60 percent for his remaining service connected disabilities, such consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" (Bradley, 22 Vet. App. at 294), however, the Board is remanding the issue of 
entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) to the RO/AMC for consideration.  

ORDER

Entitlement to an evaluation of 100 percent for the entire period of appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

The Veteran's claim for entitlement to a TDIU is dismissed.


REMAND

For reasons set forth above, in light of the Board's award of a total rating for the Veteran's service connected cognitive disorder, status post concussion, with PTSD,
the issue of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) has been raised by the record and is part and parcel of the underlying claims seeking a higher rating for cognitive disorder, status post concussion, with PTSD and entitlement to a TDIU.  Accordingly, the issue is remanded to the RO/AMC for consideration.  

Accordingly, the case is REMANDED for the following actions:

In light of the Board's award of a total rating for the Veteran's service connected cognitive disorder, status post concussion, with PTSD, please adjudicate the issue of the Veteran's entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


